            Case 1:19-cv-02322-RC Document 5 Filed 10/28/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                               )
KAREN MOMBER,                                  )
                                               )
       Plaintiff,                              )
                                               )
               v.                              )       Civil Action No. 19-2322 (RC)
                                               )
ROBERT L. WILKIE, Secretary,                   )
U.S. Department of Veterans Affairs,           )
                                               )
       Defendant.                              )
                                               )

                    STIPULATION OF SETTLEMENT AND DISMISSAL

       In this case brought under the Freedom of Information Act, 5 U.S.C. § 552, it is hereby

stipulated and agreed between Plaintiff Karen Momber and Defendant Robert L. Wilkie,

Secretary, U.S. Department of Veterans Affairs, collectively referred to hereinafter as “the

Parties,” by and through their respective attorneys, as follows:

       1.      The Parties agree to settle and compromise this action under the terms and

conditions set forth herein.

       2.      In consideration of Plaintiff’s agreement that this action shall be dismissed with

prejudice, Defendant agrees to pay Plaintiff the total sum of $400.00 (Four Hundred Dollars and

No Cents) in full satisfaction of any and all claims by Plaintiff for attorneys’ fees, expenses and

costs in connection with this case.

       3.      This Stipulation of Settlement and Dismissal (the “Stipulation”) does not

constitute an admission of liability or fault on the part of Defendant, the United States, its agents,

servants, or employees, and is entered into by all parties for the sole purpose of compromising

disputed claims and avoiding the expenses and risks of further litigation.
             Case 1:19-cv-02322-RC Document 5 Filed 10/28/19 Page 2 of 3



       4.       Plaintiff waives, releases, discharges, and abandons any and all claims, whether

asserted or un-asserted, against Defendant in connection with its FOIA requests at issue in this

case, including, without limitation, all claims for fees and costs.

       5.       The undersigned counsel represent that they are authorized to make this

agreement on behalf of their clients.

       6.       This Stipulation, when executed by both Plaintiff’s counsel and counsel for

Defendant, and filed with the Court, shall constitute a dismissal of this action with prejudice,

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

       7.       This Stipulation shall be binding upon and inure to the benefit of the Parties

hereto and their respective successors and assigns.

       8.       The Parties agree that a facsimile of the signatures of the parties and counsel will

be the same as the original.

       9.       The Parties understand that this Stipulation contains the entire agreement between

Plaintiff and Defendant; that no promise or inducement has been made except as set forth herein;

and that no representations, oral or otherwise, between Plaintiff and Defendant, or their

respective counsel, not included herein shall be of any force and effect.

       10.      The parties agree that this Stipulation will not be used as evidence or otherwise in

any pending or future civil or administrative action against Defendant or the United States, or

any agency or instrumentality of the United States. The exception is that this Stipulation may be

used as evidence to enforce the Parties’ agreement.

       11.      This Stipulation may not be amended, modified, waived, or supplemented except

by written instrument executed by duly authorized representatives of both parties.




                                                  2
             Case 1:19-cv-02322-RC Document 5 Filed 10/28/19 Page 3 of 3



       12.      If any paragraph or portion of this Stipulation is determined to be unenforceable,

the remainder of the Parties’ agreement shall remain in full force and effect.

Dated: October 28, 2019                       Respectfully submitted,

                                              By:    /s/ Michael D.J. Eisenberg
                                              Michael D.J. Eisenberg (D.C. Bar No. 486251)
                                              Law Offices of Michael D.J. Eisenberg
                                              700 12th Street, N.W., Suite 700
                                              Washington, D.C. 20005
                                              Telephone: (202) 558-6371
                                              Facsimile: (202) 403-3430
                                              michael@eisenberg-lawofffice.com

                                              Counsel for Plaintiff

                                              JESSIE K. LIU
                                              United States Attorney
                                              D.C. BAR # 472845

                                              DANIEL F. VAN HORN
                                              Chief, Civil Division
                                              D.C. BAR # 924092

                                              By:     /s/ Paul Cirino
                                              PAUL CIRINO
                                              Assistant United States Attorney
                                              Civil Division
                                              U.S. Attorney’s Office for the District of Columbia
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-2529
                                              Facsimile: (202) 252-2599
                                              paul.cirino@usdoj.gov

                                              Counsel for Defendant

SO ORDERED.


Date: ______________                  _____________________________________
                                      UNITED STATES DISTRICT JUDGE




                                                 3
